DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020, 11/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Khaligh et al. (US 2016/0016479), in view of Lin et al.  ("Implementation of a three-level .
Regarding claim 1, Khaligh discloses a system [Figs. 5B, 6] comprising: a first power conversion port [20601 @ Fig. 6] including a (three-level) power factor correction device [S1, S2 @ Fig. 6, par 0113] and a primary power conversion circuit [S3, S4]; a second power conversion port [S7, S8, S9, S10] including a three-level rectifier [see Fig. 6]; and a third power conversion port [S5, S6] including a rectifier [diodes couple in parallel with S5 and S6], the first power conversion port, the second power conversion port and the third power conversion port magnetically coupled to each other through a transformer [2401 @ Fig. 6, par 0105-0106]. 
Khaligh fails to teach a first power conversion port including a three-level power factor correction device.
Lin teaches a system with a single phase three-level rectifier circuit with neutral point clamped [see Fig. 1(c), abstract; pages 891-892].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lin into that of Khaligh in order to achieve high input power factor, low current harmonics, low total harmonic distortion (THD) and simple control scheme.
Regarding claim 2. 
Claims 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami et al. (US 2014/0103860), in view of Lin et al.  ("Implementation of a three-level rectifier for power factor correction." IEEE Transactions on Power Electronics 15.5 (2000): pages: 891-900), and further in view of Ye et al. (US 2017/0063251).
Regarding claim 9, Kominami discloses a method comprising: transferring energy from an AC power source [AC, Fig. 1] to a first DC load [SBA] through a (three-level) power factor correction device [1], a primary (three-level) power conversion circuit [2] and a first secondary power conversion circuit [7] that is magnetically coupled to the primary (three-level) power conversion circuit through a transformer [3]; and transferring energy from the AC power source to a second DC load [MBA] through the (three-level) power factor correction device [1], the primary (three-level) power conversion circuit [2] and a second secondary power conversion circuit [4] that is magnetically coupled to the primary (three-level) power conversion circuit [2] through the transformer [3 @Fig. 1, par 0042-0065]. 
Kominami fails to teach a three-level power factor correction device and a primary three-level power conversion circuit.
Lin teaches a system with a single phase three-level rectifier circuit with neutral point clamped [see Fig. 1(c), abstract; pages 891-892].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lin into that of Kominami in order to achieve high input power factor, low current harmonics, low total harmonic distortion (THD) and simple control scheme.

Ye teaches an AC/DC converter 700 which includes an input AC power source coupled to rectifier 720 via an EMI filter 710, a stage A converter 730 coupled to the rectifier 720, the Stage A converter 730 may be a resonant converter illustrated in FIG. 4A, such as an LLC, LCC or LLCC three-level resonant converter [see Figs. 4A, 7; par 0063, 0068-0069].
It would have been obvious to one having ordinary skill in the art before the effective filling of the claimed invention to modify the teaching of Lin into a sing phase system of Kominami in order to improve more efficient when provide desired power output and reduce noise.
Regarding claim 10, the combination of Kominami, Lin and Ye discloses further comprising: regulating a voltage across the first DC load through adjusting an output voltage of the three-level power factor correction device [Kominami (Fig. 1, par 0042-0065; Lin (pages 891-892) and Ye (Figs. 4A, 7; par 0069-0070)]. 
Regarding claim 15, the combination including Kominami discloses further comprising: configuring the second secondary power conversion circuit to operate in a boost converter mode by shorting a secondary side winding of the transformer through turning on two lower switches of the second secondary power conversion circuit [par 0072-0074].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khaligh et al. and Lin et al. as applied to claim 1 above, and further in view of Tan et al. (US 2010/0253295).
Regarding claim 3, the combination of Khaligh and Lin discloses all limitations of claim 1 above but fails to teach wherein the three-level power factor correction device includes input ports connected to a single-phase AC power source, a first output port connected to a first voltage bus, a second output port connected to a second voltage bus, and a third output port connected to a third voltage bus.
 Tan teaches a single phase three-level buck/boost power factor correction coupled to single phase power source [Vin @ Fig. 4], a first output port connected to a first voltage bus [Vo+], a second output port connected to a second voltage bus [Vo-], and a third output port connected to a third voltage bus [Neutral @ Fig. 4 par 0001, 0044].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Tan into that of the combination of Khaligh and Lin thus possible to convert single phase power source into desired voltage output.
Regarding claim 4, the combination including Tan further discloses wherein an output voltage of the three-level rectifier is regulated through adjusting a voltage across the first voltage bus and the second voltage bus [see Fig. 4, par 0043-0045]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khaligh et al. and Lin et al. as applied to claim 1 above, and further in view of Khaligh et al. (US 2021/0155100. Hereinafter Khaligh100).
Regarding claim 7, the combination of Khaligh and Lin discloses all limitations of claim 1 above but does not explicitly disclose wherein: the three-level power factor correction device includes a first three-level power factor correction circuit having an input connected to a first phase of a three-phase AC power source, a second three-level power factor correction circuit having an input connected to a second phase of the three-phase AC power source, and a third three-level power factor correction circuit having an input connected to a third phase of the three-phase AC power source. 
Khaligh100 teaches the three-level power factor correction device includes a first three-level power factor correction circuit having an input connected to a first phase of a three-phase AC power source, a second three-level power factor correction circuit having an input connected to a second phase of the three-phase AC power source, and a third three-level power factor correction circuit having an input connected to a third phase of the three-phase AC power source [see Fig. 36].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Khaligh100 into that of the combination of Khaligh and Lin in order to achieve high input power factor, low current harmonics, low total harmonic distortion.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khaligh et al. and Lin et al. as applied to claim 1 above, and further in view of Ye et al. (US 2017/0063251).
Regarding claim 8, the combination of Khaligh and Lin discloses all limitation of claim 1 above but fails to teach wherein the primary power conversion circuit includes a first primary switch, a second primary switch, a third primary switch and a fourth primary switch connected in series between a first voltage bus and a second voltage bus, and a resonant tank connected between a common node of the first primary switch and the second primary switch, and a first terminal of a primary winding of the transformer, and a second terminal of the primary winding of the transformer being connected to a common node of the third primary switch and the fourth primary switch. 
Ye teaches a power conversion circuit [400, Fig. 4a] includes a first primary switch [Q1], a second primary switch [Q2], a third primary switch [Q3] and a fourth primary switch [Q4] connected in series between a first voltage bus [Vin (+)] and a second voltage bus [Vin(-)], and a resonant tank [404] connected between a common node of the first primary switch and the second primary switch, and a first terminal [Node T3] of a primary winding [Np] of the transformer [412], and a second terminal  [Node T4] of the primary winding of the transformer being connected to a common node of the third primary switch and the fourth primary switch [see Fig. 4a, par 0052].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ye into that of the combination of Khaligh and Lin in order to convert high voltage of system into a desired load voltage. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kominami, Lin and Ye as applied to claim 9 above, and further in view of Ohashi et al. (US 2021/0135583).
Regarding claim 13, the combination of Kominami, Lin and Ye discloses all imitations of claim 9 above but does not explicitly disclose further comprising: configuring the second secondary power conversion circuit to operate as a linear regulator when an input voltage of the second secondary power conversion circuit is over a predetermined voltage threshold.
Ohashi teaches an isolated bidirectional DC/DC power conversion circuit [10 @ Fig. 3] configuring the second secondary power conversion circuit to operate as a linear regulator when an input voltage of the second secondary power conversion circuit is over a predetermined voltage threshold [see Fig. 3, par 0035-0044].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Ohashi into that of the combination of Kominami, Lin and Ye in order to provide a desired voltage to load when input voltage is out of range.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kominami, Lin  and Ye as applied to claim 9 above, and further in view of Khaligh et al. (US 2016/0016479).
Regarding claim 14, the combination of Kominami, Lin and Ye discloses all limitations of claim 9 above but does not explicitly disclose further comprising: 
Khaligh teaches a power converter [Fig. 22] of onboard charger for plug-in electric vehicle which is configuring the first DC load [108] as a power source to provide power for at least one of the second DC load [114] and an AC load connected to terminals of the AC power source [grid 104 @ Fig. 22, Abstract, par 0165-0166].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Khaligh into that of the combination of Kominami, Lin and Ye in order to sell back to grid when high demand or loads in household 
Allowable Subject Matter










Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “A system comprising: a three-port power conversion subsystem having a first port connected to an AC power source, a second port connected to a first DC load and a third port connected to a second DC load; and a first two-port power conversion subsystem having a first port connected to the AC power source and a second port connected to the first DC load, the second port of the first two-port power conversion subsystem being a first unidirectional power port”.
Claims 17-20 depend on the independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 5-6, 11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOAN T VU/Primary Examiner, Art Unit 2836